PHILLIP L. KNOWLES, Deputy Commissioner.
This cause came on for hearing on June 8 and December 5, 1956. On January 12, 1954 the claimant suffered an injury by accident arising out of and in the course of his employment when, while standing on scaffolding and painting a sign on the rear of a *130shrimp boat, he fell about 15 feet to the ground, sustaining fractures of the right clavicle, the neck and spine, the right scapular, and comminuted fracture of the distal one-third of the right ulna.
At the time of the injury claimant’s average weekly wage was $69.07 entitling him to compensation at the rate of $35 weekly. He was furnished medical care for his injuries and-paid compensation for temporary total disability for 44 3/5 weeks at $35 per week, through January 13, 1955.
He was thereafter paid compensation for permanent partial disability from January 4, 1955 through March 29, 1956 -at $35 per week, for 80 weeks, which payment was based on a functional rating of 15% loss of use of the left arm’ and 25% loss of use of the right arm.
The claimant died on November 1, 1956, from causes not connected with the injury of January 12, 1954. He left surviving him and dependent upon him for support, a widow, Hazel Adriaansen, and two children, Rebecca, aged 11, and Anna, aged 10.
On March 30, 1956 claimant’s injuries had progressed to the point where, as a result of limitation of motion of his arms and shoulders, he was suffering a functional disability of 25% of the left arm and 50 % of the right arm, which entitled him to an additional 70 weeks compensation at the rate of $35 per week, beginning March 30, 1956 through November 1, 1956, the day on which he died.
The sums of money due herein should -be paid to the widow, Hazel Adriaansen. “An award of compensation for disability may be made after the death of an injured employee.” Section 440.25 (5), Florida Statutes 1955. See Larson, section 58.40, note 64, and cases cited.
Claimant’s attorney, M. H. Jones, of Clearwater, has- provided valuable services to the claimant and is entitled to a reasonable fee.
It is ordered that the employer, Tampa Marine Co., by and through its carrier, Liberty Mutual Ins. Co.— (1) Pay to Hazel Adriaansen, widow of the claimant, compensation benefits due the claimant, Thomas A. Adriaansen, for permanent partial disability beginning March 30, 1956 through November 1, 1956, at the rate of $35 per week, with interest at the rate of 6% per annum thereon on each instalment as it became due, all of which is past due and should be paid in a lump sum to his widow, (2) Pay the costs of this proceeding, and unpaid medical bills in the treatment of claimant’s injuries, and (3) Pay claimant’s attorney, M. H. Jones, a $200 fee.